 

 

USI¥ SDNY
UNITED STATES DISTRICT COURT DCH < MENT

  

  

 

 

 

SOUTHERN DISTRICT OF NEW YORK Oppo OR OWECALLY FILED
we ee x 7 i
. Tew x i!
JANETTE MOORE, aka Janette Pierre-Louis, DD ne pe SO eee :
_ |ppase Po Fo FEB O 6 2020
Plaintiff, :  =—=""ORDER OF DISMISSAL |

 

-against-
: 20 Civ. 916 (GBD)
UNITED STATES OF AMERICA/US CONGRESS, :

Defendant.

GEORGE B. DANIELS, United States District Judge:
Plaintiff brings this pro se action, for which the relevant fees have been paid, asserting
claims against Defendant United States of America/United States Congress, and seeking damages

and injunctive relief. For the reasons set forth below, this Court dismisses this action.

STANDARD OF REVIEW

The Court has the authority to dismiss a complaint, even when the plaintiff has paid the
filing fee, if it determines that the action is frivolous, Fitzgerald v. First E. Seventh Tenants Corp.,
221 F.3d 362, 363-64 (2d Cir. 2000), or that the Court lacks subject-matter jurisdiction, Fed. R.
Civ. P. 12(h)(3); Ruhrgas AG y. Marathon Oil Co., 526 U.S. 574, 583 (1999). The Court is
obliged, however, to construe pro se pleadings liberally, Harris vy. Mills, 572 F.3d 66, 72 (2d Cir.
2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.
Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (citations omitted) (emphasis in original).

BACKGROUND

Plaintiff's 63-page complaint is not a model of clarity. Plaintiff makes allegations about
the federal government’s failure to address various problems she has experienced and its failure to
address issues such as crime, terrorism, and immigration.

Many of Plaintiff's allegations are unintelligible or irrational. For example, Plaintiff states:

 

 
Plaintiff informs the Federal government that sanctions against the fraud and

inappropriate usage of the education system must be immediately implemented in

all schools and colleges since the Quality Assurance and credentialing systems, for

competency, certification and licensure have been misued, destroyed and

dismantled by the terror immigrant countries for their own benefit towards

academic terrorism expansion.
(Compl., ECF No. 2, at 11), and:

SINCE 2010 THE PLAINTIFF HAS BEEN ASSIMULATING VIA SATELLITE

THE USE OF A VISUAL LINEUP OF CRIMINAL CONVICTIONS OF

BILLIONS OF MEDICAL CRIMES AND INJURIES BEING EXERCISED AT

MEDICAL FACILITIES BY MILLIONS OF IMMIGRANTS WHO ARE

MEDICAL WORKERS OPERATING UNDER LICENSES AND THEIR

RESPECTIVE REGULATORY AGENCIES.
(Id. at 27) (capitalization in original).

Plaintiff sues “United States of America/US Congress,” which this Court understands to
be the United States of America. She seeks money damages and injunctive relief.

DISCUSSION

The doctrine of sovereign immunity bars federal courts from hearing all suits against the
United States of America except where sovereign immunity has been waived. United States v.
Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584, 586 (1941)).
The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-80, provides for a waiver of
sovereign immunity for certain claims for damages arising from the tortious conduct of federal
government officers or employees acting within the scope of their office or employment. See 28
U.S.C. § 1346(b)(1). Buta plaintiff must comply with the FTCA’s procedural requirements before
a federal court can entertain her claim. See Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d
Cir. 1999), abrogated on other grounds, United States v. Kwai Fun Wong, 135 S. Ct. 1625 (2015).

Before bringing a claim in a federal district court under the FTCA, a claimant must first

exhaust her administrative remedies by filing a claim for damages with the appropriate federal

government entity and must receive a final written determination. See 28 U.S.C. § 2675(a). If no

 

 

 
final written determination is made by the appropriate federal government entity within six months
of the date of the claimant’s filing, the claimant may bring an FTCA action in a federal district
court. See id. This requirement is jurisdictional and cannot be waived. See Celestine v. Mount
Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005).

Here, Plaintiff does not allege any facts demonstrating that she has filed an administrative
claim under the FTCA with a federal government entity for damages. Nor does she allege that she
has subsequently received a final written determination before bringing this action, or that it has
been more than six months since she has filed such an administrative claim. Accordingly, this
Court dismisses Plaintiff’s claims as frivolous under the doctrine of sovereign immunity. See
Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will be dismissed as ‘frivolous’
when ‘it is clear that the defendants are immune from suit.’”) (quoting Neitzke v. Williams, 490
U.S. 319, 327 (1989)).

WARNING

This is not the first time Plaintiff has brought frivolous claims against the United States of
America. On October 31, 2019, Judge Jesse M. Furman of this Court dismissed a similar action
brought by Plaintiff against the United States of America, in which she asserted the same types of
claims. Moore v. United States, No. 19 Civ. 9760 (JMF), 2019 WL 5634679 (S.D.N.Y. Oct. 31,
2019). Judge Furman dismissed that action under the doctrine of sovereign immunity and as
frivolous. Given Plaintiff’s litigation history, this Court finds that Plaintiff was or should have
been aware that this action was barred under sovereign immunity. See Sledge v. Kooi, 564 F.3d
105, 109-10 (2d Cir. 2009) (discussing circumstances where frequent pro se litigant may be
charged with knowledge of particular legal requirements). Accordingly, this Court warns Plaintiff
that further duplicative or frivolous litigation in the Court will result in an order barring Plaintiff

from filing new civil actions in this Court without prior permission. See 28 U.S.C. § 1651.

 

 
CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on
the docket. This Court dismisses this action as frivolous under the doctrine of sovereign immunity.
This Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
Dated: New York, New York

February 6, 2020
SO ORDERED.

Vsige B Donisl

@EOREH B. DANIELS

United States District Judge

 

 

 
